DETAILED ACTION
This is the first Office action on the merits based on the 16/567,555 application filed on 09/11/2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-11, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of undue length (see below) and the following informalities:
In line 7, “The first engagement mechanism” should be --- A first engagement mechanism ---.
In line 8, “the second engagement mechanism” should be --- a second engagement mechanism ---.
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The  

Claim Objections
Claims 1-4, 6, 7, 10, and 11 are objected to because of the following informalities:
In claim 1, line 1, “A gripping handle assembly for an exercise machine, comprising:” should be --- A gripping handle assembly for an exercise machine, the gripping handle assembly comprising:---.
In claim 1, line 14, “the spring” should be --- the spring biasing element ---.
In claim 2, line 2, “the spring” should be --- the spring biasing element ---.
In claim 3, lines 1-2, “wherein the spring is compressed to unlock the axial shaft” should be --- wherein the spring biasing element is compressed to move the axial shaft into the unlocked position ---.
In claim 4, line 1, “the first engagement mechanism” should be --- the first engaging mechanism ---.
In claim 4, line 2, “the second engagement mechanism” should be --- the second engaging mechanism ---.
In claim 4, lines 3-4, “any one of the indexing slots” should be --- any one of the plurality of indexing slots ---.
In claim 6, lines 1-2, “wherein the first and second engaging mechanisms detach” should be --- wherein the first and second engaging mechanisms are configured to detach ---.

In claim 10, lines 1-2, “the first and second engagement mechanisms” should be --- the first and second engaging mechanisms ---.
In claim 11, line 2, “a circle are disposed at 45 degrees to one another” should be --- the circle are disposed at 45 degrees relative to one another ---.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the first and second engaging mechanisms interlock to 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically:
The first engaging mechanism is being interpreted to cover “a collar wrapping around the outside of the circular housing having an indexing tab thereon,” described in the specification, paragraph 0008, as performing the claimed function.
The second engaging mechanism is being interpreted to cover “a plurality of indexing slots on an indexing plate on the circular bearing housing, with the indexing tab receivable into any one of these indexing slots,” described in the specification, paragraph 0008, as performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the gripping arm” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- the gripping handle ---.  Refer to applicant’s specification, as originally filed, paragraphs 0006 and 0028, and Figures 7-8C.
Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 5 recites the limitation “the outside of the circular housing” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- an outside of the circular bearing housing ---.
Regarding claim 9, which depends from claim 1, the limitation “wherein the handle assembly is mounted to a shoulder press machine such that a user pushing upwards on the exercise arm urges the axial shaft into its locked position” is recited in lines 1-3.  The limitation renders the claim indefinite because it is unclear whether or 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lagree (US 9,586,081).
Regarding claim 1, Lagree discloses a gripping handle assembly (the exercise machine handle system 10; Figures 1-17) for an exercise machine (the exercise machine 90; column 4, Iine 64, through column 5, Iine 2: “FIGS. 1 through 17 illustrate a exercise machine handle system 10, which comprises handle assemblies 11, 12 including a mounting bracket 20 adapted to be removably secured to an exercise machine 90 and including an upwardly-extending mounting hub shaft 30.’’), comprising:

an axial shaft (the anchoring member 41 including the handle hub 60; Figure 2) receivable into the circular bearing housing (Note: The axial shaft and handle hub are considered to be a collective member as the two are fixedly secured to one another (column 7, Iines 17-24: “The anchoring member 41 comprises a circular base portion 42 and an elongated rod portion 43 extending upwardly from the base portion 42 as best illustrated in FIG. 2. The upper end 44 of the anchoring member 41 is fixedly secured within the handle hub 60 such that upward force on the handle hub 60 will draw the anchoring member 41 upwards. The lower end 45 of the anchoring member 41 is left free.”).);
a gripping handle (the upper handle 70; Figure 2) extending from the axial shaft (Figure 2), the gripping arm extending at an angle to the axial shaft (Figure 2);
at least one bearing (the tube member 47; Figures 2-3) between the axial shaft and the circular bearing housing permitting rotational movement of the axial shaft within the circular bearing housing (Figures 2-4);

a second engaging mechanism (the upper end 51 including the radial protrusions 53 and the radial slots 54; Figures 2-3; column 7, Iines 44-49: “The collar 50 includes a plurality of radial protrusions 53 extending outwardly from its outer circumference, preferably adjacent to its upper end 51, which define a plurality of radial slots 54 adapted to matingly engage with a plurality of locking members 65 positioned in the internal cavity 64 of the base connector 61 of the handle hub 60.”) on the circular bearing housing (Figures 2-3), wherein the first and second engaging mechanisms interlock to prevent rotation of the axial shaft in the circular bearing housing and wherein the first and second engaging mechanisms detach to permit rotation of the axial shaft in the circular bearing housing (column 7, Iines 60-67: “By applying upward force to the handle hub 60, such as by pulling on one of the handles 70, 80, 85, the base connector 61 of the handle hub 60 will be drawn upward to disengage its internal locking members 65 from the radial slots 54 of the collar 50 and enter an unlocked state. In such an unlocked state with the locking members 65 so disengaged, the handle hub 60 may be freely rotated into a plurality of positions.”); and
a spring biasing element (the bias member 46; Figures 2-3; column 7, Iines 25-37: “A bias member 46, preferably comprised of a downwardly-biased coil spring 46 as 
Regarding claim 2, Lagree further discloses wherein the axial shaft moves forward into the locked position when the spring is in a neutral position (Figure 3; column 8, Iines 5-12: “When such force is released, the downward bias of the bias member 46 will force the anchoring member 41 (and attached handle hub 60) to be drawn back down, and the locking members 65 will re-engage with the radial slots 54, thus locking the handle hub 60 back to a locked state in a new position.”).

Regarding claim 4, Lagree further discloses wherein the first engagement mechanism is a collar (the base connector 61; Figure 2) having an indexing tab (the locking members 65; Figure 2) thereon (Figure 2), and the second engagement mechanism is a plurality of indexing slots (the radial slots 54; Figure 2) on the circular bearing housing (Figure 2), and wherein the indexing tab is receivable into any one of the indexing slots (Figures 2-4; column 7, Iines 44-49: “The collar 50 includes a plurality of radial protrusions 53 extending outwardly from its outer circumference, preferably adjacent to its upper end 51, which define a plurality of radial slots 54 adapted to matingly engage with a plurality of locking members 65 positioned in the internal’cavity 64 of the base connector 61 of the handle hub 60.”).
Regarding claim 5, Lagree further discloses wherein the collar wraps around the outside of the circular housing (Figure 3).
Regarding claim 7, Lagree further discloses wherein the first and second engaging mechanisms detach from one another when a user pulls the gripping handle out of the circular bearing housing (column 7, Iines 60-67: “By applying upward force to the handle hub 60, such as by pulling on one of the handles 70, 80, 85, the base connector 61 of the handle hub 60 will be drawn upward to disengage its internal locking members 65 from the radial slots 54 of the collar 50 and enter an unlocked 
Regarding claim 10, Lagree further discloses wherein the first and second engagement mechanisms interlock at a plurality of different radial positions in a circle (Figures 2-3; column 7, Iines 44-49: “The collar 50 includes a plurality of radial protrusions 53 extending outwardly from its outer circumference, preferably adjacent to its upper end 51, which define a plurality of radial slots 54 adapted to matingly engage with a plurality of locking members 65 positioned in the internal cavity 64 of the base connector 61 of the handle hub 60.”).
Regarding claim 11, Lagree further discloses wherein the plurality of different radial positions in a circle are disposed at 45 degrees to one another (column 6, Iines 10-17: “As best shown in FIG. 3, a handle hub 60 is included which is rotatably secured to the upper end 31 of the mounting hub shaft 30.  The handle hub 60 is rotatable into a plurality of locked positions by utilizing an adjustment assembly 40 as described herein.  Preferably, the handle hub 60 will be rotatable such that the handle hub 60 may be locked into approximately 45 degree intervals, though other configurations may be utilized.”).

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US 2017/0136286).
Regarding claim 1, Lewis discloses a gripping handle assembly (sections 3 and 4 of 1; Figure 1) for an exercise machine (Figure 23), comprising:
a circular bearing housing (12 of section 3; Figure 4);

a gripping handle (section 4; Figures 1 and 6) extending from the axial shaft, the gripping arm extending at an angle to the axial shaft (Figure 1);
at least one bearing (23 of section 3; Figure 4) between the axial shaft and the circular bearing housing permitting rotational movement of the axial shaft within the circular bearing housing (“via a series of interconnected linear splines 23 that force the locking sleeve 12 and the grip 6 to rotate simultaneously around the mode selector means 7”; paragraph 0058);
a first engaging mechanism (11 of section 3; Figure 4) on the axial shaft (11 of section 3 is on 7 of section 3 when 11 of section 3 is engaged with 13 of section 3; paragraph 0058; Figure 4);
a second engaging mechanism (the slots between corresponding locking projections 13 of section 3; paragraph 0058; Figure 4) on the circular bearing housing (via 23 of section 3 and when 12 is forced to slide forward, 13 of section 3 is capable of being on 12 of section 3; paragraph 0058; Figure 4), wherein the first and second engaging mechanisms interlock to prevent rotation of the axial shaft in the circular bearing housing (According to paragraph 0058, “The locking sleeve 12 travels linearly along the main body 2 inside the grip 6 via a series of interconnected linear splines 23 that force the locking sleeve 12 and the grip 6 to rotate simultaneously around the mode selector means 7.”  In the locked state, wherein 11 of section 3 is engaged with 13 of section 3, 12 coupled to 6 is prevented from rotation around 7 (paragraph 0058; Figure 4).  This locked state thereby correspondingly prevents 7 from rotating within 12.) and 
a spring biasing element (9 of section 3; Figure 4) in the circular bearing housing, the spring biasing element biasing the axial shaft into a locked position (the advanced position of the actuator 10; Figure 4; paragraphs 0056 and 0058; claim 4), the spring being displaceable to move the axial shaft into an unlocked position (the retracted position of the actuator 10; Figure 4; paragraphs 0056 and 0058; claim 4).
Regarding claim 2, Lewis further discloses wherein the axial shaft moves forward into the locked position (“In the locked state of the grip 6, the mode selector means 7 is fully advanced, which forces the locking sleeve 12 to slide forward, engaging the locking projections 13 with locking collar 11.”; paragraph 0058; Figure 4) when the spring is in a neutral position (the advanced position of the actuator 10 during which the compression spring 9 is not compressed: “wherein said retracted position of said actuator enables said locking sleeve to disengage from said radial collar, therein enabling compression of said first compression spring and rotation of said rotatable hand grip about said main body”; claim 4; emphasis added).
Regarding claim 3, Lewis further discloses wherein the spring is compressed to unlock the axial shaft (According to claim 4, “said retracted position of said actuator 
Regarding claim 4, Lewis further discloses wherein the first engagement mechanism is a collar (the radial collar 11; Figure 4; paragraphs 0056 and 0058) having an indexing tab (the tabs of 11 that mate with the slots between corresponding locking projections 13; Figure 4; paragraphs 0056 and 0058) thereon, and the second engagement mechanism is a plurality of indexing slots (the slots between corresponding locking projections 13; Figure 4; paragraphs 0056 and 0058) on the circular bearing housing (via 23 of section 3 and when 12 is forced to slide forward, 13 of section 3 is capable of being on 12 of section 3; paragraph 0058; Figure 4), and wherein the indexing tab is receivable into any one of the indexing slots (12 together with 23 and 13 are capable of full rotation (paragraph 0058; Figure 4) and the tabs of 11 that mate with the slots between corresponding locking projections 13 are therefore capable of being received into any one of the slots between corresponding locking projections 13; Figure 4; paragraphs 0056 and 0058).
Regarding claim 10, Lewis further discloses wherein the first and second engagement mechanisms interlock at a plurality of different radial positions in a circle (Figure 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lagree (US 2015/0367166) in view of Meredith (US 9,999,797).
Regarding claim 6, Lagree discloses the invention as substantially claimed, see above, and further discloses wherein the first and second engaging mechanisms detach from one another when a user pushes up on the handles (Figures 3-4).
However, Lagree fails to disclose: a knob connected to the gripping handle.
Meredith teaches an analogous gripping handle assembly (24; Figures 1-6) for an exercise machine (10; Figures 1-6), the gripping handle assembly comprising knobs (not numbered, but shown in Figure 6 as the knob shaped ends of the gripping handles) located at the ends of gripping handles (Figures 1-6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the gripping handles of Lagree’s invention to utilize knobs located at the end of the gripping handles, as taught by Meredith, in order to provide an easier location to push upon with disengaging the locking mechanism as well as providing a comfortable hand placement location when utilizing the exercise equipment.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Lagree (US 2015/0367166) in view of Melcer (US 2006/0252612).
Regarding claim 8, Lagree discloses the invention as substantially claimed, see above, but fails to disclose: padding around the gripping handle.
Melcer teaches an analogous gripping handle assembly (40; Figures 1-3) for an exercise machine (the Smith Machine 10; Figure 1), the gripping handle assembly comprising padding (the knurled portion 80; Figure 2; paragraph 0053: “It is seen that the grip-arms 70 are formed with a knurled portion 80 which, however, may be fitted with a gripping pad, e.g. made of elastic material, sponge-like material, etc.”) around a gripping handle (the grip arms 70; Figures 1-2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the gripping handles of Lagree’s invention to utilize padding around the gripping handles, as taught by Melcer, in order to provide a level of comfort to the user during use of the invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2017/0136286) in view of Lagree (US 2015/0367166).
Regarding claim 11, Lewis discloses the invention as substantially claimed, see above, and further discloses the plurality of different radial positions in a circle are disposed at 90 degrees to one another (Figure 4, and analogously Figures 6-11).
Lagree teaches an analogous gripping handle assembly for an exercise machine (Figures 2-6) wherein first and second engagement mechanisms interlock (“a plurality of radial slots 54 adapted to matingly engage with a plurality of locking members 65 positioned in the internal cavity 64 of the base connector 61 of the handle hub 60”; paragraph 0068; Figure 2) at a plurality of different radial positions in a circle disposed at 45 degrees relative to one another (the plurality of radial slots 54 are disposed in a circle on the collar 50 at 45 degrees relative to one another; Figure 2; paragraph 0058).
.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Lagree (US 2015/0367166) in view of Habing (US 5,971,895)) fails to teach or render obvious a gripping handle assembly for an exercise machine in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the handle assembly is mounted to a shoulder press machine such that a user pushing upwards on the exercise arm urges the axial shaft into its locked position (claim 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784